DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/18/2018.  Since the initial filing, claims 3, 7 and 8 have been amended, no claims have been added or cancelled.  Thus, claims 1-8 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 2 recites the limitation of the “switching means” without providing associated structure.
Claim 3 recites the limitation of the “switching means” without providing associated structure.
Claim 4 recites the limitation of the “drive means” without providing associated structure.
Claim 5 recites the limitation of the “switching means” without providing associated structure.
Claim 6 recites the limitations of a “driving means” and a “switching means” without further providing associated structure.
Claim 7 recites the limitation of the “switching means” without providing associated structure.
Claim 8 recites the limitation of the “drive means” without providing associated structure.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “transmission means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second attachment tool" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Suggest changing to “a second attachment tool” to overcome this rejection.
Claim 6 recites the limitation “a shoulder joint” in line 5-6.  It is unclear as to which shoulder joint this limitation is referring to.  Is this the shoulder joint of the user who is wearing the device?  The shoulder joint of the device itself?  A shoulder joint of another individual standing in proximity to the user?
Claim 7 recites the limitation “the shoulder joint” in line 2.  It is unclear as to which shoulder joint this limitation is referring to.  Is this the shoulder joint of the user who is wearing the device?  The shoulder joint of the device itself?  A shoulder joint of another individual standing in proximity to the user?
Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitations of a first attachment tool “attached to a torso” in line 2 and a second attachment tool “attached to an upper arm” in line 4.  Examiner suggests changing to “configured to be attached to a torso of a user” and “configured to be attached to an upper arm of a user” to overcome.
Claim 3 recites the limitation of a center frame “attached to the torso” in line 3 and a position “facing a back” in line 4.  Examiner suggests changing to “configured to be attached to the torso of the user” to overcome.
Claim 6 recites the limitation of a first attachment tool “attached to a torso” in line 2 and a rear, upper or laterally outer side “of a shoulder joint” in line 5-6.  Examiner suggests changing to “configured to be attached to a torso of a user” and “configured to be disposed on a rear, upper or laterally outer side of a shoulder joint of a user” to overcome.
Claim 7 recites the limitation the rear side “of the shoulder joint” in line 2.  Examiner suggests changing to “configured to be disposed on the rear side of the shoulder joint of the user” to overcome.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulovic (US 4180870) in view of Sankai (US 2010/0217163).
In regards to claim 1, Radulovic discloses  a muscular strength assisting apparatus (universal orthosis, Fig 1) comprising: a drive means (pressure cylinder 4 and piston rods 25 and 25a, column 3 line 45-51) held by a first attachment tool (bodice 29 and articulated support 10 and articulated rod with parts 25, 27 and 28, column 3 line 14-19 and 51-55) attached to a torso (Fig 3), and a transmission means (levers 26 and 8, column , and pulley 16a, column , Fig 3) for transmitting a force output by the drive means to a second attachment tool (bandages 14) attached to an upper arm (bandages 14 secures lever 8 to upper arm, column 3 lien 24-28, Fig 3), wherein the transmission means includes an output shaft member (lever 8) connected to the second attachment tool (bandages 14 secures lever 8 to upper arm, column 3 line 24-28, Fig 3).
While Radulovice discloses a pulley (pulley 16a) at the rear, upper or laterally outer side of the output shaft (lever 8), Radulovic does not teach a switching means capable of switching between transmission and interruption of the force form the drive means to the output shaft member; and the switching means is disposed on a rear, upper or laterally outer side of the output shaft.
However, Sankai teaches a switching means (locking mechanism 30 may be a friction or drum brake, paragraph 64) capable of switching between transmission and interruption of the force from the drive means to the output shaft member (locking mechanism restrains rotational 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley 16a of Radulovic to have a switching means capable of switching between transmission and interruption of the force form the drive means to the output shaft member; and the switching means is disposed on a rear, upper or laterally outer side of the output shaft as taught by Sankai as this would allow the device to limit the rotation of the joint and prevent overextension of said joint (Sankai: paragraph 60).
In regards to claim 2, Radulovic in view of Sankai the device of claim 1 and the combination further teaches wherein the switching means is disposed on the rear side of the output shaft member (Sankai: although the described locking mechanism is in the elbow joint the shoulder joint may have a locking mechanism, paragraph 61; Radulovic: locking mechanism when applied to the device of Radulovic would be on shoulder pulley 16a at the rear of lever 8, Fig 2 and 3).
In regards to claim 3, Radulovic in view of Sankai teaches the device of claim 1 and the combination further teaches wherein the first attachment tool includes a center frame (Radulovic: bodice 29) attached to the torso at a position facing a back (Radulovic: Fig 3), and a lateral frame (Radulovic: articulated support 10 and articulated rod with components 25,2 7 and 28) rotatable relative to the center frame (Radulovic: column 3 line 51-55), and the switching means is supported by the lateral frame (locking mechanisms as taught by Sankai applied on Radulovic’s pulley 16a on lever 8 which is supported by articulated support 10, Fig 3, pulley 16a connected to lever 26 held by pressure cylinder 4 whish is supported by 27 and 28, Fig 3).

In regards to claim 6, Radulovic discloses a muscular strength assisting apparatus (universal orthese, Fig 1) comprising: a drive means (pressure cylinder 4 and piston rods 25 and 25a, column 3 line 45-51) held by a first attachment tool (bodice 29 and articulated support 10 and articulated rod with parts 25, 27 and 28, column 3 line 14-19 and 51-55) attached to a torso (Fig 3).
While Radulovice discloses a pulley (pulley 16a), Radulovic does not teach a switching means capable of switching between transmission and interruption of a force output by the drive means to a second attachment tool, wherein the switching means is disposed on a rear, upper or laterally outer side of a shoulder joint.
However, Sankai teaches a switching means (locking mechanism 30 may be a friction or drum brake, paragraph 64) capable of switching between transmission and interruption of a force output by the drive means (restrains rotational motion, paragraph 64) to the second attachment tool, wherein the switching means is disposed on a rear, upper or laterally outer side of a shoulder joint (Sankai: although the described locking mechanism is in the elbow joint the shoulder joint may have a locking mechanism, paragraph 61; Sankai states that a caregiver or other operator may be present in which case the switching means on the device may be disposed in any location relative to a shoulder of said caregiver or other operator, paragraph 59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley 16a of Radulovic to have a switching means capable of switching between transmission and interruption of the force form the drive means to the output shaft member; and the switching means is disposed on a rear, upper or laterally outer side of the output shaft as taught by Sankai as this would allow the 
In regards to claim 7, Radulovic in view of Sankai teaches the device of claim 6 and the combination further teaches wherein the switching means is disposed on the rear side of the shoulder joint (Sankai: although the described locking mechanism is in the elbow joint the shoulder joint may have a locking mechanism, paragraph 61; Radulovic: locking mechanism when applied to the device of Radulovic would be on shoulder pulley 16a; further Sankai states that a caregiver or other operator may be present in which case the switching means on the device may be disposed rear relative to a shoulder of said caregiver or other operator, paragraph 59).
Allowable Subject Matter
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 5, the closest prior art of record is Radulovic in view of Sankai.  However, the limitations of claim 5, specifically the inclusion of a shaft member between the output shaft member and the switching means, the shaft member being rotational about an axis that is not parallel to a rotation axis of the output shaft member, cannot be found in the prior art of record nor would an individual of ordinary skill in the art be reasonably motivated to place such a shaft member between the switching means (Radulovic: pulley 16a) and the output shaft member (Radulovic: lever 8).
In regards to claim 8, the closest prior art of record is Radulovic in view of Sankai.  However, the limitations of claim 8, specifically wherein the switching means includes a first member coupled to the second attachment tool, and a second member coupled to the drive means and capable of moving close to and away from the first member, the first member is held rotatably relative to the first attachment tool, and the second member is contactable with the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773